Citation Nr: 1736114	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-59 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic gastritis.

2. Entitlement to service connection for chronic gastritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  He is a World War II Veteran and served in the Marine Corps.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for chronic gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 1978 rating decision denied reopening the Veteran's claim for entitlement to service connection for stomach condition based on the determination that the evidence submitted was not new and material evidence.  

2. The Veteran did not submit a notice of disagreement with the November 1978 rating decision with respect to the Veteran's stomach condition.  No new and material evidence was received by VA within one year of the issuance of the December 1978 rating decision.

3. The additional evidence presented since the RO decision in November 1978 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic gastritis.


CONCLUSIONS OF LAW

1. The November 1978 rating decision, which denied the Veteran's claim of entitlement to service connection for stomach condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2. The additional evidence received since the November 1978 rating decision is new and material, and the claim of entitlement to service connection for chronic gastritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 1978 rating decision denied entitlement to service connection for stomach issues because the evidence submitted was neither new nor material to the issue of service connection for stomach condition.  The Veteran did not submit a notice of disagreement with the November 1978 rating decision regarding his claim for stomach condition, and no new and material evidence was received by VA within one year of the issuance of the November 1978 rating decision.  As such, the November 1978 rating decision became final with respect to the Veteran's stomach condition claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 1978 rating decision, the Veteran testified to his daily routine to treat his chronic gastritis.  See May 2017 videoconference hearing testimony.  Specifically, he testified that he takes a pill before each meal to prevent the acid from eating his intestine or from developing cancer and ulcers.  Id.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in November 1978, and indicates the Veteran's has a current chronic gastritis disability.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for chronic gastritis, as it raises a reasonable possibility that the Veteran has a current chronic gastritis disability which was incurred during or is related to his active duty service.  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic gastritis is reopened.


REMAND

The evidence of record indicates there may be outstanding VA treatment records. During the May 2017 hearing testimony, the Veteran reported receiving treatment at the East Orange, New Jersey VA Medical Center (VAMC) for gastritis from 1954 through 1983.  The current treatment records associated with the evidentiary record do not encompass the treatment records form the East Orange VAMC.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran's service treatment records show treatment for gastritis as early as 1946.  The Veteran's private treatment records, however, do not appear to contain a current diagnosis of gastritis.  See private treatment records from Access New Jersey.  The Veteran contends that his doctors currently use the term "gastritis" when treating him and that his symptoms began in service and have continued since service.  See May 2017 videoconference hearing testimony.   He further testified that during treatment, his providers "put a tube down [his] throat" and diagnosed gastritis.  See May 2017 videoconference hearing.  He testified that he currently takes a pill before each meal and that a VA physician told him that without said medication, the acid would eventually "eat into [his] intestine" or cause cancer or ulcers.  See May 2017 videoconference hearing testimony.  

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Although the Veteran testified that he has a current diagnosis of gastritis, the medical evidence of record does not show a current diagnosis of gastritis.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his gastritis.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include all East Orange, New Jersey VAMC outpatient records dated from 1954 through 1983.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature, and etiology of gastritis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all gastrointestinal disabilities which are currently manifested, or which have been manifested at any time since November 2015, the date of the claim.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gastrointestinal disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's complaints of stomach problems during active duty service.  See March 1946 service treatment records.  

Finally, the examiner should specifically address the Veteran's contention that he first developed gastritis symptoms during active duty service, and that his gastritis has continued since service. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure the VA examination reports comply with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim. If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


